12-2179
        Oyewo v. LaHood



                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
     TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
     AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
     COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
     OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
     PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
     NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Thurgood Marshall United
 3      States Courthouse, 40 Foley Square, in the City of New York,
 4      on the 20th day of March, two thousand thirteen.
 5
 6      PRESENT:
 7               JOHN M. WALKER, JR.,
 8               RICHARD C. WESLEY,
 9               CHRISTOPHER F. DRONEY,
10                    Circuit Judges.
11      _____________________________________
12
13      JULIA OYEWO,
14
15                         Plaintiff-Appellant,
16
17                  v.                            12-2179
18
19      RAY LAHOOD, SECRETARY, U.S.
20      DEPARTMENT OF TRANSPORTATION,
21
22                         Defendant-Appellee.
23
24
25      _____________________________________
26
27
 1   FOR PLAINTIFF-APPELLANT:    Julia Oyewo, pro se, New York,
 2                               NY.
 3
 4   FOR DEFENDANT-APPELLEE:     Christine S. Poscablo, Assistant
 5                               United States Attorney, Benjamin
 6                               H. Torrance, Assistant United
 7                               States Attorney, for Preet
 8                               Bharara, United States Attorney
 9                               for the Southern District of New
10                               York, New York, NY.
11
12        Appeal from a judgment of the United States District
13   Court for Southern District of New York (Fox, M.J.).
14
15       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

16   AND DECREED that the judgment is AFFIRMED.

17       Appellant Julia Oyewo, proceeding pro se, appeals from

18   a Memorandum and Order by the United States District Court

19   for the Southern District of New York (Fox, M.J.) granting

20   Appellee Department of Transportation’s (“DOT”) motion for

21   summary judgment and dismissing her employment

22   discrimination complaint.   We assume the parties’

23   familiarity with the underlying facts, the procedural

24   history of the case, and the issues on appeal.

25       We review de novo a district court’s grant of summary

26   judgment, with the view that “[s]ummary judgment is

27   appropriate only if the moving party shows that there are no

28   genuine issues of material fact and that the moving party is

29   entitled to judgment as a matter of law.”    Miller v. Wolpoff

30   & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).

                                   2
 1       As an initial matter, Oyewo has abandoned her

 2   alternative work schedule claim by raising it for the first

 3   time in opposition to DOT’s motion for summary judgment, see

 4   Greenidge v. Allstate Ins. Co., 446 F.3d 356, 361 (2d Cir.

 5   2006), and by presenting minimal argument in her brief on

 6   appeal, Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir.

 7   1998).   Likewise, Oyewo waived her job duties claim by not

 8   raising arguments concerning it in her brief on appeal.

 9   Id.; LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d

10   Cir. 1995).

11       Upon review of Oyewo’s remaining claims, we conclude

12   that her appeal is without merit substantially for the

13   reasons articulated by the magistrate judge in his March 26,

14   2012 Memorandum and Order.

15       For the foregoing reasons, the judgment of the district

16   court is hereby AFFIRMED.

17                           FOR THE COURT:
18                           Catherine O’Hagan Wolfe, Clerk
19
20




                                   3